Title: To James Madison from DeWitt Clinton, 6 May 1806 (Abstract)
From: Clinton, DeWitt
To: Madison, James


                    § From DeWitt Clinton. 6 May 1806, New York. “I have the honor of receiving your letter enclosing a proclamation of the President which will be published immediately. The name of the Captain of the Cambrian is John Nairne & of the Driver   Simpson.
                    “The provisions seized were principally deposited in the Alms House. The Common Council yesterday paid for them as an act of justice due on their part without in the remotest degree implicating the Magistracy of the City in authorizing or approbating the act.
                    “The Leander and other Vessels of War left our Coast on friday afternoon. I have reason to believe from the report of the Pilot who took the officers down to the Leander that some false allegations will be fabricated & brought forward by the British to extenuate their enormities. Except the interception of the provisions & the Sailing of a pilot boat to recapture the prizes, I know of no act which can in the remotest degree justify the smallest complaint; And if any shall be suggested, I shall be happy to be informed on the subject.
                    
                    “The inflammatory meeting at the Coffee House was called in the night—And as I was apprehensive it might terminate seriously, I had all the peace officers in the City in readiness to protect the persons & property of British Subjects. The Commandant of Fort Jay was requested by me to protect with an armed boat the flag of truce on their return And the British Officers returned to their ships, under my safeguard & without the least molestation.”
                    Adds in a postscript: “I have not been able as yet to obtain the Christian Name of the Capt. of the Driver. If I do before the closing of the Mail I will send it on.”
                